DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 7, 9, 10 and 12-15 are objected to because of the following informalities:  
Claim 7, line 4 “hight” should read --height--.
Claim 9, line 1, “he” should read --the--.  
Claim 10, line 1 “claims” should read --claim--.
Claim 12, line 1 “claims” should read --claim--.
Claim 13, line 1 “claims” should read --claim--.
Claim 14, line 1 “claims” should read --claim--.
Claim 15, line 1 “claims” should read --claim--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 is/are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101 (MPEP § 2173.05(q)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the “top is provided with a top-guiding-means which matches with a corresponding object-carrier-guiding-means on or in the object carrier” in the claim and therefore implies that “top-guiding-means” and “object-carrier-guiding-means” is/are different than in claim 1 upon which it depends. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) in claim 1 or to different items. For examination purposes, they are interpreted to be the same guiding means as recited in claim 1. 
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 12-15 provide(s) for the use a container, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (MPEP § 2173.05(q)). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites all of the same cross-sectional shapes for the container body which are recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the “top is provided with a top-guiding-means which matches with a corresponding object-carrier-guiding-means on or in the object carrier” which is recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/190249, hereinafter Qian.
Regarding claim 1, Qian teaches a container (items 101 and 400) for a rack of a diagnostic robot (intended use MPEP § 2114 (II)) comprising: a container body (item 400) comprising a sidewall or multiple sidewalls (the walls of item 400), a bottom (the bottom of item 400) and a top (item 101) wherein the container body (item 400) is of round cross sectional shape (figure 4), wherein the top (item 101) is provided with an opening (item 103) that matches the size and form of a filter membrane/supporting body (the filter membrane/supporting body are not positively claimed as being part of the container and is further taught in figure 3) of an object carrier which is placed over the opening in the top of the container (figure 3) for filtration of a sample (intended use MPEP § 2114 (II)), wherein the opening (item 103) exhibits a rim (figure 1c), and further wherein the top (item 101) is provided with a top-guiding-means (item 109) which matches with a corresponding object-carrier-guiding-means (item 220) on or in the object carrier (the part item 200 above the decreased dimension portion, figures 1c and 2a) so that the object carrier locks with a predetermined surface faced up into a predetermined position on the top (figures 1c and 2a) and further wherein the container (items 101 and 400) is equipped with an adapter (item 105) which matches a gas outlet on the rack (intended use MPEP § 2114 (II) and is taught in page 6, lines 28-29).
Regarding claim 2, Qian teaches wherein the container body (item 400) is of round cross-sectional shape (figure 4).
Regarding claim 4, Qian teaches wherein the gap between the object carrier (the part item 200 above the decreased dimension portion) and the opening (item 103) in the top (item 101) is air sealed (page 7, lines 18-20).
Regarding claim 5, Qian teaches wherein top (item 101) is provided with a top-guiding-means (item 109) which matches with a corresponding object-carrier-guiding-means (item 220) on or in the object carrier (the part item 200 above the decreased dimension portion, figures 1c and 2a).
Regarding claim 6, Qian teaches wherein the top-guiding-means (item 109) has the form of elevations (figure 1c) and the object-carrier-guiding-means (item 220) has the form of depressions (figure 2b) or vice versa or wherein at least one pair of an elevation and a depression in the container top (item 101) matches with at least one corresponding elevation/depression pair in the object carrier (the part item 200 above the decreased dimension portion, figure 3).
Regarding claim 8, Qian teaches wherein the container is further equipped with a removable funnel/fixture (the portion of item 200 where the dimension is reduced).
Regarding claim 9, Qian teaches wherein the cross-section and form of the funnel/fixture (the portion of item 200 where the dimension is reduced) is about the same as the cross-section and form of the supporting body and filter membrane in the object carrier (figure 2b).
Regarding claim 10, Qian teaches a filtration device comprising the container according to claim 1 (see supra) which holds an object carrier (the part item 200 above the decreased dimension portion) which includes a filtration assembly comprising a filtration membrane (pages 7-8, lines 15-2) and a supporting body (pages 7-8, lines 15-2), wherein an adapter on the container is attached (pages 6-8, lines 21-27).
Regarding claim 11, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Qian and the apparatus of Qian is capable of placing the filtration device in a rack. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Qian (see MPEP §2114). Further these limitations are taught in page 11, lines 7-18.
Regarding claim 12, Qian teaches use of a container according to claim 1 (see supra) for whole blood filtration (page 12, lines 13-17).
Regarding claim 13, Qian teaches use of a container according to claim 1 (see supra) for the isolation of circulating rare cells (page 12, lines 13-17).
Regarding claim 14, Qian teaches use of a container according to claim 1 (see supra) for bio banking carriers with rare cells (page 12, lines 13-17).
Regarding claim 15, Qian teaches use of a container according to claim 1 (see supra) for PCR (page 21, lines 10-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of United States Application Publication No. 2014/0106397, hereinafter Rajagopal.
Regarding claim 3, Qian teaches all limitations of claim 1; however, Qian fails to teach the top is designed as an integral part of the container as a unit of container body, bottom and top.
Rajagopal teaches a filtration system which attaches the components via screw threads or welding (integral) (Rajagopal, paragraph [0143]).
Examiner further finds that the prior art contained a device/method/product (i.e., making the top integral) which differed from the claimed device by the substitution of component(s) (i.e., screw threads) with other component(s) (i.e., making the top integral), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., screw threads with welding), and the results of the substitution (i.e., attaching the top to the container) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw threads of reference Qian with the welding (integral) of reference Rajagopal, since the result would have been predictable.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of United States Application Publication No. 2007/0077655, hereinafter Unger.
Regarding claim 7, Qian teaches wherein the elevations and depressions are polygonal (figures 1c and 2b) and wherein preferably the elevations/depressions are of the same material as the top (13) (figure 1c).
Qian is silent with regards to specific dimensions for the elevations/depressions, therefore, it would have been necessary and thus obvious to look to the prior art for conventional dimensions for the elevations/depressions. Unger provides this conventional teaching showing that it is known in the art to have the elevations and depressions have a cross-section of 0.5 to 3 mm and a height/depth of 0.1 to 3 mm (Unger, paragraph [0145]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the elevations/depressions have a cross-section of 0.5 to 3 mm and a height/depth of 0.1 to 3 mm motivated by the expectation of successfully practicing the invention of Unger. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796